Case 1:20-cv-20566-CMA Document 27 Entered on FLSD Docket 01/13/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-20566-CIV-ALTONAGA/Reid

  DARRELL WASHINGTON,

         Petitioner,
  v.

  WARDEN WATSON, et al.,

        Respondents.
  ________________________/

                                                ORDER

         THIS CAUSE came before the Court sua sponte. On February 7, 2020, Petitioner, Darrell

  Washington, filed a Petition Under 28 U.S.C. [Section] 2254 for Writ of Habeas Corpus by a

  Person in State Custody [ECF No. 1]. Respondents filed a Response [ECF No. 10], to which

  Petitioner filed a Traverse [ECF No. 17]. The Clerk referred the case to Magistrate Judge Lisette

  M. Reid for a report and recommendation on any dispositive matters. (See Notice [ECF No. 2]).

  On December 1, 2020, Magistrate Judge Lisette M. Reid entered a Report of Magistrate Judge

  (“Report”) [ECF No. 19], recommending the Petition be denied, final judgment be entered, and

  that no certificate of appealability issue. (See generally Report). On January 8, 2021, Petitioner

  filed Objections [ECF No. 24] to the Report.

         When a magistrate judge’s “disposition” has been objected to, district courts must review

  the disposition de novo. Fed. R. Civ. P. 72(b)(3); see also Macort v. Prem, Inc., 208 F. App’x 781,

  784 (11th Cir. 2006) (“Where a proper, specific objection to the magistrate judge’s report is made,

  it is clear that the district court must conduct a de novo review of that issue.” (citations omitted)).

  As Petitioner filed Objections, the Court reviews the Report de novo.

         In his Petition, Petitioner alleges four claims for relief: (1) “the trial court [] committed
Case 1:20-cv-20566-CMA Document 27 Entered on FLSD Docket 01/13/2021 Page 2 of 3

                                                       CASE NO. 20-20566-CIV-ALTONAGA/Reid


  fundamental error [when it] sentence[d] Petitioner to a sentence that exceeded the statutory

  maximum” (Pet. 6–8 (alterations added; capitalization omitted)); (2) “Petitioner’s conviction and

  sentence resulted in a miscarriage of justice; constitutional violations” (id. 11–12 (capitalization

  omitted)); (3) “[the] trial court erred whe[n] it deemed and permitted deposition intake” (id. 14–

  15 (alterations added; capitalization omitted)); and (4) “the trial court . . . committed fundamental

  error[] not supported by law” (id. 18–19 (alterations added)). Petitioner asks the Court to “vacat[e]

  [his] convictions and sentences and order . . . a new trial within [120] days, or [] immediate

  release[] from custody.” (Traverse 10 (alterations added)).

         In a thorough and well-reasoned Report, Magistrate Judge Reid concludes (1) Petitioner’s

  claims one and four are “not cognizable under [section] 2254[;]” (2) even if the Petition did raise

  cognizable federal claims, Petitioner’s allegations “fail[;]” and (3) the state courts’ rejection of

  claims two and three was neither contrary to federal law nor based on an unreasonable

  determination of fact. (Report 4, 6 (alterations added)). The Court agrees.

         Petitioner contends his sentence is unconstitutional because (1) it exceeded the statutory

  maximum; and (2) the jury failed to find he personally possessed a firearm, which, according to

  Petitioner, is necessary to reclassify his conviction for sentencing purposes. Petitioner’s claims

  one and four are not cognizable under section 2254, and even if they are cognizable, the Report

  correctly concludes the claims fail. (See Report 3–4 (collecting cases)); see also Rivera v. Sec’y,

  Dep't of Corr., 737 F. App’x 946, 956 (11th Cir. 2018). As to claims two and three, the Court

  agrees the state courts’ rulings were neither contrary to federal law nor based on an unreasonable

  determination of fact. (See Report 4–6).

         In his Objections, Petitioner argues (1) the state court’s reclassification of his conviction

  violated his due process rights under the Fifth and Fourteenth Amendments; and (2) the state’s



                                                   2
Case 1:20-cv-20566-CMA Document 27 Entered on FLSD Docket 01/13/2021 Page 3 of 3

                                                       CASE NO. 20-20566-CIV-ALTONAGA/Reid


  evidence was “insufficient to warrant a conviction” and violated his due process rights under the

  Fifth and Fourteenth Amendments. (Objs. 2–3). These “objections” were expressed in Petitioner’s

  Petition and Traverse and ultimately rejected in the Report. (Compare id. 1–3, with Pet. 5–8, 10–

  12, 17–19; Traverse 1, 5, 9–10; and Report 3–7). Again, the Court agrees with the Report’s

  analysis and conclusions. (See Report 3–7). Petitioner’s Objections are thus overruled.

         The undersigned has reviewed the Report, record, and applicable law de novo. In the light

  of that review, the undersigned agrees with Judge Reid’s recommendations.

         Accordingly, it is ORDERED AND ADJUDGED that the Report [ECF No. 19] is

  ACCEPTED AND ADOPTED. Petitioner, Darrell Washington’s Petition Under 28 U.S.C.

  [Section] 2254 for Writ of Habeas Corpus by a Person in State Custody [ECF No. 1] is DENIED.

  A certificate of appealability shall not issue. Final judgment will issue by separate order. The case

  remains CLOSED, and any pending motions are DENIED as moot.

         DONE AND ORDERED in Miami, Florida, this 13th day of January, 2021.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    Magistrate Judge Lisette M. Reid
         counsel of record
         Petitioner, Darrell Washington, pro se




                                                   3
